In re Earl A. Maxwell, applying for permission to take the Bar Examination and for admission to the practice of law in Louisiana.
Granted. It is ordered that the Committee on Bar Admissions of the Louisiana State Bar Association permit petitioner to take the bar examination on July 16, 18, and 20, 1984, but that the Committee withhold the results of the bar examination pending further orders of the court.
It is further ordered that the Committee, or a commissioner appointed by the Committee or by this court, conduct a hearing on whether petitioner meets the requirement of “good moral character”, after which the Committee shall redetermine petitioner’s qualification and report further to this court.